Citation Nr: 9914529	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the appellant's May 1995 request for waiver of 
recovery of an overpayment of improved death pension benefits 
was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He died in November 1986.  The appellant is 
the surviving spouse of the veteran.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1995 decision by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises of the Regional Office 
(RO) in Des Moines, Iowa. 

The case was remanded by the Board for further development in 
March 1998.  It was returned to the Board in January 1999.


FINDINGS OF FACT

1.  By VA letter dated August 5, 1994, the RO informed the 
appellant that her death pension benefits had been reduced; 
that such action had resulted in an overpayment of benefits 
paid to her; and by separate letter she would be informed of 
the exact amount of the overpayment.

2.  By computer generated letter dated August 18, 1994, VA 
Debt Management Center informed the appellant of the amount 
of the overpayment of improved death pension benefits and she 
was apprised of her appellate rights, which included advising 
her of the 180-day time period for her to file an application 
requesting a waiver of recovery of all or part of the 
overpayment.

3.  VA received the appellant's request for waiver of 
recovery of the overpayment in May 1995.



CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved death pension benefits was not timely filed.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved death pension benefits shall 
only be considered if the request is received within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt by the debtor of the notification of indebtedness 
beyond the time customarily required for mailing.  If the 
requester does substantiate that there was such a delay in 
receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the RO calculated that an overpayment 
of improved death pension benefits was made to the appellant 
based on her claim for unreimbursed medical expenses, which 
had actually been paid by the government.  In three separate 
letters dated in March, April, and June 1994, the RO informed 
the appellant that she needed to provide proof of payment of 
additional claimed unreimbursed medical expenses.  The 
appellant did not respond.  By VA letter dated August 5, 
1994, the RO informed the appellant that her pension benefits 
had been reduced, effective from November 1, 1992, due to 
excess countable income.  The letter explained that the 
adjustment had resulted in an overpayment of benefits and 
that she would be notified soon of the exact amount.  The 
letter further advised her of her appellate rights. 

In a computer generated letter, dated August 18, 1994, VA 
Debt Management Center, St. Paul, Minnesota, informed the 
appellant of the original overpayment amount, as well as her 
rights with respect to requesting a waiver for the resulting 
debt, and that she had 180 days from the date of the letter 
to file an application requesting a waiver of recovery of all 
or part of the debt.  Although a copy of the August 18, 1995 
computer generated letter is not in the veteran's claims 
file, the RO has provided evidence which corroborates that 
such letter was sent to the appellant regarding the 
outstanding indebtedness in this case, and the time period 
within which to request a waiver of such an overpayment of 
benefits.  

The appellant's request for waiver of the debt, dated January 
23, 1995, was received by VA in May 1995.  This request was 
made in excess of 180 days after notice to the appellant of 
the existence of her indebtedness, the computer generated 
letter sent to the appellant on August 18, 1994, by VA Debt 
Management Center, St. Paul, Minnesota.

The Board notes that the appellant dated the waiver request 
within 180 days of notice to the appellant of existence of 
the indebtedness.  However, in order for a request to be 
considered timely, it must be received by VA within 180 days.  
The date printed on the form by the appellant is not 
controlling.

The Board notes that the regulation pertaining to waiver 
procedure is very specific. In the absence of filing a 
request for waiver of overpayment within 180 days after 
notification or a proper request for extension, consideration 
of a waiver cannot be entertained.

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), an 
extension of the 180-day filing period may be made in certain 
circumstances.  However, no such extension was requested in 
this case.  The Board notes that the evidence fails to 
demonstrate that any error was made by either VA or the 
United States Postal Service which could have affected the 
appellant's ability to submit a request for waiver of the 
overpayment in a timely manner.  Further, the appellant has 
not contended that there was any delay in her receipt of the 
notification of her indebtedness, nor has she asserted that 
she mailed the request for a waiver to the RO within the 180 
time period.  The Board finds that her application requesting 
a waiver of recovery of the overpayment at issue was not 
timely filed.

In cases where the law and not the evidence is dispositive, 
as is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
appellant's request for a waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
filed, her claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

As the appellant's application for waiver of recovery of an 
overpayment of death pension benefits was not timely filed, 
the appeal is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

